J-S66012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    HAROLD T. ADAMS                            :
                                               :
                       Appellant               :      No. 4036 EDA 2017

           Appeal from the Judgment of Sentence December 4, 2017
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0003268-2015


BEFORE: GANTMAN, P.J., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                        FILED DECEMBER 19, 2018

       Appellant, Harold T. Adams, appeals from the amended judgment of

sentence entered in the Philadelphia County Court of Common Pleas, following

his jury trial convictions for rape of a child, involuntary deviate sexual

intercourse, unlawful contact with a minor, endangering the welfare of a child,

and corruption of a minor.1 We affirm.

       In its opinion, the trial court fully and correctly set forth most of the

relevant facts and procedural history of this case.      Therefore, we have no

reason to restate them. We add that, on November 2, 2017, Appellant filed

a request to submit supplemental post-sentence motions nunc pro tunc along

with supplemental post-sentence motions challenging the sexually violent

____________________________________________


1 18 Pa.C.S.A. §§ 3121(c), 3123(a)(1), 6318(a)(1), 4304(a)(1), and
6301(a)(1), respectively.
J-S66012-18


predator (“SVP”) designation.   On November 20, 2017, this Court vacated

denial of Appellant’s post-sentence motions and expressly granted an

additional 30 days for the court to rule on the supplemental post-sentence

motions. On December 4, 2017, the court granted the supplemental post-

sentence motion to strike the SVP designation, denied the motion in all other

respects, and entered an amended sentencing order without the SVP

designation. Appellant timely filed a notice of appeal on December 6, 2017.

On December 8, 2017, the court ordered Appellant to file a concise statement

of errors complained of on appeal per Pa.R.A.P. 1925(b); Appellant timely

complied on December 21, 2017.

     Appellant raises the following issues for our review:

        WHETHER THE COURT ERRED IN GRANTING THE
        PROSECUTION’S MOTION IN LIMINE LIMITING THE
        INTRODUCTION OF EVIDENCE OF OTHER ALLEGATIONS OF
        SEXUAL ASSAULT[?] THE COMPLAINANT ACCUSED HER
        BROTHER OF SEXUAL ABUSE DURING THE SAME TIME
        FRAME AS THE ACCUSATIONS AGAINST APPELLANT. THIS
        SAME BROTHER TESTIFIED AT TRIAL. THE ACCUSATIONS
        AGAINST HER BROTHER WERE RELEVANT TO SHOW BIAS
        AND MOTIVE TO FABRICATE. THE ACCUSATIONS WERE
        PROPER   IMPEACHMENT    EVIDENCE   AGAINST   THE
        COMPLAINANT, THE COMPLAINANT’S MOTHER AND THE
        COMPLAINANT’S BROTHER.

        WHETHER THE COURT ERRED IN SUSTAINING THE
        PROSECUTION’S OBJECTIONS TO THE DEFENSE LINE OF
        QUESTIONING SEEKING TO ELICIT EVIDENCE THAT THE
        VICTIM’S BROTHER WAS BEHAVING POORLY, AND THAT
        THIS BEHAVIOR LED TO THE BREAKDOWN IN THE
        RELATIONSHIP BETWEEN APPELLANT AND HIS FAMILY[?]

        WHETHER THE COURT ERRED IN SUSTAINING THE
        PROSECUTION’S OBJECTION TO THE DEFENSE LINE OF

                                    -2-
J-S66012-18


         QUESTIONING SEEKING TO IMPEACH THE TESTIMONY OF
         COMPLAINANT’S MOTHER REGARDING HER MOTIVE AND
         BIAS IN REGARD TO THE ACCUSATIONS AGAINST
         COMPLAINANT’S BROTHER[?] THE QUESTIONING WAS
         RELEVANT ON ITS OWN AND BOTH FAIR RESPONSE TO AND
         COMPLETION OF THE PROSECUTION’S REDIRECT OF THE
         WITNESS.

         WHETHER APPELLANT SHOULD BE AWARDED AN ARREST
         OF JUDGMENT ON THE CHARGES OF RAPE OF A CHILD,
         INVOLUNTARY DEVIATE SEXUAL INTERCOURSE WITH A
         CHILD,   UNLAWFUL     CONTACT    WITH    A  MINOR,
         ENDANGERING THE WELFARE OF A CHILD, CORRUPTION OF
         A MINOR, INDECENT ASSAULT OF A PERSON LESS THAN 13
         YEARS OF AGE, AS THE GREATER WEIGHT OF THE
         EVIDENCE DOES NOT SUPPORT THE VERDICT[?] THE
         GREATER WEIGHT DID NOT SUPPORT ANY PROPOSITION
         FINDING APPELLANT GUILTY AS A PRINCIPAL, AN
         ACCOMPLICE OR A CONSPIRATOR AND THE GREATER
         WEIGHT OF THE EVIDENCE DID NOT SUPPORT ANY
         FINDING OF SPECIFIC INTENT, AND, HENCE, A NEW TRIAL
         IS REQUIRED.      THE VERDICT WAS BASED ON
         SPECULATION, CONJECTURE AND SURMISE.

(Appellant’s Brief at 5-6).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Donna M.

Woelpper, we conclude Appellant’s issues merit no relief.      The trial court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Trial Court Opinion, filed April 27, 2018, at 3-7) (finding:

(1-3) contrary to Appellant’s claims, court permitted Appellant to question

Victim about allegations she had made against her brother and about Victim’s

failure to disclose Appellant’s abuse when she reported her brother; other than

for purposes of this line of questioning, evidence that Victim had accused her


                                     -3-
J-S66012-18


brother of—and that he had admitted—inappropriately touching Victim was

irrelevant to allegations against Appellant; Victim’s allegations against her

brother were unrelated to Appellant’s sex acts on Victim and did not serve in

any way to exculpate Appellant; court permitted Appellant to ask Victim if she

recalled her mother and Appellant arguing about her brother between time

Victim disclosed Appellant’s abuse and time Appellant moved out of family

home; Victim said she did not recall argument; court also allowed Appellant

to question Victim’s mother directly about reason(s) her relationship with

Appellant ended; court further permitted Appellant to ask Victim’s brother

about why Appellant left family home and specifically whether Victim’s mother

and Appellant had argued about Victim’s brother’s behavior; thus, Appellant’s

evidentiary challenges merit no relief; (4) Victim testified about 4 specific

incidents in which Appellant either forced her to perform sex acts on him or

forcibly performed sex acts on her; jury found Victim’s testimony credible;

verdict was hardly shocking and not against weight of evidence). Accordingly,

we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/18

                                      -4-
)
)        :(:!     .�.LI· ..
J        .,1..                                                                                             Circulated 11/28/2018 02:21 PM
)




                                                    IN THE COURT OF COMMON PLEAS
                    ·'
     :2018 APR 2 7 PH I : 2 8                  FIRST JUDICIAL DISTRICT OF PgNNSYLVANIA
                                                        CRIMINAL TRIAL DIVISION
     I



    :OFFlCE Of JUDICIAL RECOROS
          CRIMIMAL DIVISION
       FIRST JUOIClt�L DISTRICT
             Of PH!IG(jjrvj,M(l)NWEAL TH OF                                       CP-5l-CR-0003268-2015
                          PENNSYLVANIA

                                     V,

                                                                                  SUPERIOR COURT
                          HAROLD ADAMS                                            4036 EDA 2017

                                                                       OPINION


                          WOELPPER, J.                                            APRIL 27, 2018


                  I.             PROCEDURAL & FACTUAL BACKGROUND

                          On March 10, 2017, a jury found Harold Adams ("defendant") guilty of rape of a child,1

         involuntary deviate sexual intercourse with a child.i unlawful contact with a minor.' endangering

         the welfare of a child," and corruption of minors.5 On appeal, he challenges the sufficiency and

         weight of the evidence and several of this Court's evidentiary rulings. His claims are meritless.

                              When K.R. was eight years old, she lived on Mercy Street in Philadelphia with her mother,

         older brother (Z.B.), and stepfather (defendant). Defendant often watched K.R. while her mother

         was at work. On one occasion when defendant was watching K.R., the two were in K.R. 's

         mother's room watching television. Defendant told K.R. to get on top of him. K.R. said no, so

         defendant pulled her on top of hip and began to rub his penis against her leg. He then told K.R. to




                                                                                   CP·51-CR-0003268-2015 Comm.   v. Adams, Harold T.
                                                                                                      Opinion

         1   18    Pa.C.S. §312l(c).

                                                                                             II Ill I II 111111111111111
         2
             18    Pa.C.S. § 3123(b).
         3
             18    Pa.C.S. § 63 I 8(a)( I).                                             II
         4
             18    Pa.C.S. § 4304(a)(I).                                                          8102405851
         5   18    Pa.C.S. § 630J(a)(l)(ii).
"hump" him and assured her that he would not tel1 anyone. K.R. told defendant to let her go: He

did so only after he had finished rubbing himself against her. N.T. 3/8/17, 33-39.

        On another occasion, when K.R, was nine years old, she and defendant were in the living

room. Defendant told her to suck his penis. When she said no, defendant got up, grabbed K.R.,

and forced his penis into her mouth. Id. at 40-43.

        The sexual abuse soon escalated. When K.R. was still nine years old, defendant took off

her clothes as she lay on the bed and penetrated her vagina with his penis. She told him to stop

and that it hurt. He responded, "Just take it." Id. at 49. This happened on more than one occasion.

Id. at 45-50.

        Defendant also assaulted K.R. in the basement of their home. K.R. was downstairs playing

Xbox. Defendant told her to go into the back.room of the basement, where he kept his exercise

equipment. He laid her down on her back on a weight-lifting bench, removed her clothing, and

penetrated her vagina with his penis. Id at 51-52.

        K.R. testified that 'on another occasion, when she was approximately ten years old,

defendant told her that he had put his "dick" in her vagina v.:hile she was sleeping. Although she

did not recall the penetration, she did remember waking up and feeling "pressure" in her vagina.

Id. at 55-57.

        In February, 2014, when K.R. was almost ten and one-half years old, she told her brother

Z.B. about the abuse. Z.B. told her to tell their mother, which she did. K.R. 's mother did not

immediately report the abuse to the police. Instead, she allowed defendant to continue living at

the house while plotting to take matters into her own hands and kill him. After a few weeks, K.R. 's

mother abandoned that plan. She eventually reported the abuse to the police in January, 2015. Id.

at 57, 65·67, 175-184.



                                                 2
         After the jury found defendant guilty of the above offenses, this Court deferred sentencing

for a presentence investigation, mental health evaluation, and an evaluation by the Sexual

Offenders Assessment Board. On July 21, 20 I 7, the Court sentenced defendant to eighteen to

thirty-six years of imprisonment. He filed a timely post-sentence motion, which this Court denied

on November 2, 2017. This appeal followed.

   II.      DISCUSSION

            A. Sufficiency of the Evidence

         On sufficiency review, al1 evidence is viewed in the light most favorable to the verdict

winner to determine whether "there is sufficient evidence to enable the fact-finder to find every

element of the crime beyond a reasonable doubt." Commonwealth v. Antidormi, 84 A.3d 736, 756

(Pa. Super. 2014), appeal denied, 95 A.3d 275 (Pa. 2014). The Commonwealth may meet its

burden "by means of wholly circumstantial evidence." Id Finally, the reviewing court "may not

weigh the evidence and substitute [its] judgment for the fact-finder." Id.

         Defendant challenges the sufficiency of the evidence sustaining the convictions on the

basis that "[t]he Commonwealth did not prove that the [d]efendant was a principal, an accomplice

or a conspirator to the acts in question." Statement of Errors,   1   I. K.R. testified, however, that

defendant assaulted her on multiple occasions while she was in his care. The jury found K.R.'s

testimony was credible evidence to prove that it was defendant who perpetrated the offenses.

         Defendant also. argues that the Commonwealth failed to prove that he "acted with specific

intent to endanger the welfare of a child or corrupt the morals .of a minor ... " Id · A defendant is

guilty of endangering the welfare of a child if the Commonwealth proves that he is a "parent,

guardian or other person supervising the welfare of a child under 18 years of age" and that "he

knowingly endangers the welfare of the child by violating the duty of care, protection or support.''



                                                  3
18 Pa.C.S. § 4304(a)(l ). A "person supervising the welfare of a child" is someone "other than a

parent or guardian that provides care, education, training or control of a child." Id. at (a)(3).

Someone is guilty of corrupting the morals of a minor ifhe is over the age of 18 and "by any course

of conduct in violation of Chapter 31 (relating to sexual offenses) corrupts or tends to corrupt the

morals of any minor less than 18 years ofage ... " 18 Pa.C.S. § 630J(a)(l)(ii). Here, the evidence

established that defendant (who was over age 18) was responsible for watching K.R. when she was

between eight and ten years old while her mother was at work. The evidence further established

that while supervising K. R., defendant directed her to rub against his groin, perform oral sex on

                                                   .
him, and ultimately submit to vaginal sex. When K.R. refused, defendant physically forced

himself upon her by picking her up and sitting her on top of him as he rubbed his genitals against

her, by forcing his penis into her mouth and into her vagina, by dismissing her pleas to stop, and

by ignoring K.R.'s complaints of pain. This purposeful and forceful conduct was sufficient to

sustain the convictions for endangering the welfare of a child and corrupting the morals of a minor.

N.T. 3/8/17, 33-52; 3/9/17, 103.

           B. Weight ofthe Evidence

       Defendant next claims that this court erred in denying his weight of the evidence claim. A

defendant is not entitled to a new trial based on a weight of the evidence claim unless the verdict

"is so contrary to the evidence as to shock one's sense of justice." Commonwealth v. Diggs, 949

A.2d 873, 879 (Pa. 2008). Appellate review is limited to whether the trial judge palpably abused

its discretion in denying the appellant's motion for a new trial. Id. As such, a "trial court's denial

of a motion for a new trial based on a weight of the evidence claim is the least assailable of its

rulings." Id. at 879-80.
       Defendant argues the "verdict was based on speculation, conjecture and surmise."

Statement of Errors, , 2. It was not. K.R. testified to four specific incidents in which defendant

either forced her to perform sexual acts upon him while she was in his care, or forcibly performed

sexual acts upon her. The guilty verdict based on this testimony- which the jury found credible

- was hardly shocking.

       C. Evidentiary Rulings

       Defendant challenges three of the Court's evidentiary rulings. "It is well-established that

the admissibility of evidence is within the discretion of the trial court, and such rulings will not

form the basis for appelJate relief absent an abuse of discretion." Commonwealth v. Hoover, 107

A.3d 723, 729 (Pa. 2014) (internal quotation and citation omitted). An abuse of discretion· is not

found "merely because an appellate court might have reached a different conclusion, but requires

a result of manifest unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support so as to be clearly erroneous." Id.

       Defendant claims the following errors:

               The Court erred in granting the Prosecution's Motion in Limine
               limiting the introduction of evidence of other alJegations of sexual
               assault. The complainant accused her brother of sexual abuse during
               the same time frame as the accusations against Defendant. This
               same brother testified at trial. The accusations against her brother
               were relevant to show bias and motive to fabricate. The accusations
               were proper impeachment evidence against the complainant, the
               complainant's mother and the complainant's brother.

               The Court erred in sustaining the Prosecution's objections to the
               Defense line of questioning seeking to elicit evidence that the
               complainant's brother was behaving poorly, and that this behavior
               led to the break down in the relationship between the Defendant and
               his family.

                The Court erred in sustaining the Prosecution's objections to the
                Defense line of questioning seeking to impeach the testimony of
              . complainant's mother's testimony regarding her motive and bias in


                                                 5
                 regard to the accusations against complainant's brother. The
                 questioning was relevant on its own and both fair response to and
                 completion of the Prosecution's redirect of the witness.

Statement of Errors,,, 3-5 (internal citations to record omitted).

       Contrary to defendant's claims of error, this Court did permit defendant to question K.R.

concerning the allegations against K.R. 's brother and her failure to disclose the abuse by defendant

at the time she reported the abuse by her brother. N.T. 3/8/17, 79-84. Other than for purposes of

this line of questioning, evidence that K.R. had accused her brother of-and that he had admitted

to-inappropriately touching her was not relevant to the allegations against defendant. The

allegations neither related to the specific acts of defendant, nor did they in any way serve to

exculpate him. See Commonwealth v. Fink, 791 A.2d 1235, 1243-44 (Pa. Super. 2002) (evidence

of victim's prior sexual abuse inadmissible where it neither establishes victim's bias against

defendant nor serves to exonerate defendant).

       The Court also permitted defendant to ask K.R. if she recalled her mother and defendant.

arguing about her brother between the time K.R . disclosed defendant's abuse and the time he

moved out of the family home. N.T. 3/8/17, 111-112. K.R. said she did not. Defendant was also

given significant leeway to question K.R. 'smother directly about the reason(s) that her relationship

with defendant ended. N.T. 3/9/17, 13. Finally, defendant was permitted to ask Z.B. about the

reason defendant left the home, and specifically whether defendant and K.R.'s mother had argued

about Z.B. 's behavior. Id. at 88. Accordingly, the Court's evidentiary rulings were not an abuse

of discretion.




                                                  6
III.      CONCLUSION

       For all of the reasons herein> defendant's judgment of sentence should be affirmed.

                                                                 BY THE COURT:




                                                7
'   �   I   o,




                                                IN THE COURT OF COMMON PLEAS
                                           FIRST JUDlCIAJ, DISTRICT OF PENNSYLVANIA
                                                    'CRIMINAL TRIAL DIVISION


                        COMMONWEALTH OF                                     CP-51-CR-0003268-20 I 5
                        PENNSYLVANIA

                                v.
                                                                            SUPERIOR COURT
                        HAROLD ADAMS                                        4036 EDA 2017


                                                         PROOF OF SERVICE

                 I hereby certify that I am thi� �ay of April, 2018, serving the foregoing Opinion on the persons
                 indicated below, by first class mail:

                 Joseph Schultz f:Slj,
                 1518 Walnut s/reet, Suite 808
                 Philadelphia, PA 19102

                 Lawrence Goode, Supervisor
                 Appeals Unit
                 District Attorney's Office
                 Three South Penn Square
                 Philadelphia, PA 19107


                                                                {¥.,       2),, '//.--
                                                              Anna Dillon
                                                              Secretary to the Honorable Donna M. Woelpper




                                                                8